Citation Nr: 1115021	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-17 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a psychiatric disorder, claimed as depression and anxiety. 

4.  Entitlement to service connection for high blood pressure (hypertension). 

5.  Entitlement to service connection for a right eye disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The appellant served in the North Carolina Army National Guard from April 1989 to May 2005, to include active duty for training (ACDUTRA) from July 1989 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO denied service connection for a right ankle condition, a back condition, depression, high blood pressure, and a right eye condition. 

While the appellant filed a claim for depression, the claims file also includes diagnoses of anxiety and panic attacks.  The United States Court of Appeals for appellants Claims (Court) has ruled that VA should broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in determining whether the appellant has a psychiatric disorder related to service, all diagnoses reasonably raised by the record should be considered when readjudicating the claim.  The issue has been recharacterized accordingly.

The appellant was scheduled for a hearing before the Board in February 2011; however, prior to that hearing the appellant withdrew his request for a hearing.  See 38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action, on his part, is required.


REMAND

After a careful review of the appellant's claims file the Board finds that further development is warranted for all issues on appeal.  Here, the appellant asserts that the claimed disorders arose while he was serving with the National Guard between August 2001 and his retirement in May 2005.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) (2010) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  

According to the claims file, the appellant served with the Army National Guard from April 1989 to May 2005.  However, it is unclear whether the appellant actually served on active duty or whether all of his service was either ACDUTRA or INACDUTRA.  The Board notes that the RO requested that all periods of service for the appellant be verified in a January 2006 National Personnel Records Center (NPRC) request but did not receive a response, other than that the message service was unavailable at that time.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority, set forth above, VA should undertake appropriate action to verify the dates of active duty, ACDUTRA and INACDUTRA for the appellant's National Guard service and to ascertain any MOS assigned to the appellant while serving in the National Guard.  

Moreover, the claims file only includes copies of selected service treatment records for the appellant's extensive period of National Guard service.  Thus, on remand, VA should also attempt to obtain any outstanding service treatment records for the period from April 4, 1989 to May 24, 2005.  In requesting these records, VA should follow the current procedures of 38 C.F.R. § 3.159(c)(2) (2010) with respect to requesting records from Federal facilities.

The Board finds that after all dates of the appellant's service are ascertain, VA should schedule the appellant for examination and should make a list of the appellant's actual periods of active duty, ACDUTRA and INACDUTRA in the National Guard and provide it to each of the VA examiners.  A careful review of the appellant's claims file shows that, an August 8, 2001 service treatment record reflects that the appellant hurt his right ankle in the line of duty.  On a February 25, 2004 Post-Deployment Questionnaire, the appellant checked that he had back pain during this deployment and that he also had depression.  The appellant was discharged from the National Guard because he was found to be unfit for deployment due to a bulging disc.  In addition to the appellant's service treatment records, his private treatment notes reveal that he has been treated for hypertension and for back pain and has been diagnosed with degenerative disc disease, as well as, depression.  In addition, service treatment records confirm that, on September 22, 2003, the appellant was on State Active Duty helping with beach clean up after Hurricane Isabel when sand flew into his eye and scratched his cornea. 

Thus, the Board finds that the appellant should be afforded VA examinations to determine the current nature and etiology of the claimed disorders and whether they are related to his Army National Guard service. 

Prior to any VA examination, attempts should be made to obtain copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ).  The record shows that he served in DET 1 Company C 505th Engineering Battalion, Lexington, North Carolina.  In doing so, VA should contact the NPRC, the Department of the Army, the Adjutant General of the State of North Carolina, and any other appropriate source to verify the appellant's service, to particularly include personnel records identifying the appellant's MOS and verifying all of the appellant's actual periods of active duty, ACDUTRA and INACDUTRA in the Army National Guard from April 4, 1989 through May 24, 2005.  VA should also request any outstanding service treatment records for the appellant's period of service in the National Guard.  To the best of it abilities, VA should make a list of the appellant's actual periods of active duty, ACDUTRA and INACDUTRA in the National Guard and provide it to each of the VA examiners.  

VA should continue efforts to procure the relevant records relating to the appellant's National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and responses received should be associated with the claims file.  

2.  Send to the appellant and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically ask him to provide authorization to enable VA to obtain all outstanding pertinent records from Grayson Highlands Family Medicine, since February 23, 2007, and from Virginia Highlands Orthopedic Spine Center, since March 10, 2005.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All records and responses received should be associated with the claims file.  

3.  After completion of 1 and 2 above, schedule the appellant for a VA orthopedic examination to ascertain the nature and likely etiology of any right ankle or back disorder(s) found.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the appellant, and the examination report should include discussion of the appellant's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to each diagnosed right ankle or back disorder, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) was first manifest during active duty, or is the result of any injury suffered or disease contracted during active duty or ACDUTRA in the Army National Guard, (2) is the result of any injury sustained during INACDUTRA in the Army National Guard, or (3) if arthritis, if diagnosed, was manifested within one year after any period of active duty.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

4.  After completion of 1 and 2 above, schedule the appellant for a VA hypertension examination to ascertain the nature and likely etiology of hypertension if found.  Hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the appellant, and the examination report should include discussion of the appellant's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

If hypertension is diagnosed, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) was first manifest during active duty, or is the result of disease contracted during active duty or ACDUTRA in the Army National Guard, or (2) was manifested within one year after any period of active duty.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

5.  After completion of 1 and 2 above, schedule the appellant for a VA eye examination to ascertain the nature and likely etiology of any right eye disorder found.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the appellant, and the examination report should include discussion of the appellant's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to any right eye disorder, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) was first manifest during active duty, or is the result of any injury suffered or disease contracted during active duty or ACDUTRA in the Army National Guard, to include sand in the eye while cleaning up debris from Hurricane Isabel in September 2003, or (2) is the result of any injury sustained during INACDUTRA in the Army National Guard.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

6.  After completion of 1 and 2 above, schedule the appellant for a VA psychiatric examination to ascertain the nature and likely etiology of any psychiatric disorder found, to include depression and anxiety.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the appellant, and the report of examination should include discussion of the appellant's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if deemed warranted) should be accomplished and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder, to include depression and anxiety, (1) was first manifest during active duty, or is the result of any injury suffered or disease contracted during active duty or ACDUTRA in the Army National Guard, or (2) is the result of any injury sustained during INACDUTRA in the Army National Guard.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 
  
The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of appellants' Appeals or by the United States Court of Appeals for appellants Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of appellants' Appeals is appealable to the United States Court of Appeals for appellants Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


